Case 1:19-cv-07900-DAB Document 4 Filed 08/23/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,
CROWN STERLING LIMITED LLC,
Case No, 19 CV 7900
-V-
le 7.1
UBM LLC a/k/a BLACK HAT USA and Rule 7.1 Statement
DOES 1-10, |
Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

CROWN STERLING LIMITED LLC (a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

NONE

Date: August 22, 7

“ of Attorney

Attorney Bar Code: JB8780

Form Rule7_l.pdf SDNY Web 10/2007
